DETAILED ACTION
	This office action is in response to the application and claims pre-amendment filed on March 6, 2020.  This application is a 371 of PCT/CN2020/071768.
	Claims 1-9 are pending, with claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 10, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (five (5) pages) were received on March 6, 2020.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-9 are allowed.  Claim 1 is the sole pending independent claim, with claims 2-9 further dependent therefrom.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see Intl Search Report in IDS dated on 9/10/21; also attached PTO-892 form references A-G) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by sole independent claim 1.  Note Applicant’s Fig. 3 in view of Fig. 4 for the “unlocking structure” combination.  In particular, the overall structural features to create a combined mechanism for functionally unlocking a pluggable optical module is neither taught nor reasonably suggested by the closest prior art of the current record.  Based on Figs. 3 and 4, and in the context of the written description, the Examiner is unable to present an anticipation rejection (under 35 U.S.C. 102) or a prima facie case of obviousness (under 35 U.S.C. 103) for broadest claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-G and N:

-Reference A to Yizhi ‘819 is pertinent to a de-latching mechanism for an optical module with similar structure (element 300 in Figs. 2, 3a, and 3b).

-Reference C to Wang ‘130 is pertinent to a latch fitting and mechanism for an optical transceiver (Figs. 2, 4, and 5).
-Reference D to Yeh ‘582 is pertinent to the pluggable device with pull tab/arm and sliding member for pushing contact.
-Reference E to LaVoie ‘955 is pertinent to an ejection mechanism and actuation thereof for a small form factor pluggable unit.
-Reference F to Baugh ‘649 is pertinent to a delatching mechanism for a transceiver (Fig. 1). 
-Reference G to Branch ‘787 is pertinent to a release latch to remove small form factor modules using similarly shaped elements (Figs. 2-4).
-Reference N to Zhu (CN ‘279) which entails similar subject matter but not applicable as prior art based on the publication date (Oct 2, 2020).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 19, 2021